Case 8:17-cv-00116-MSS-SPF Document 127 Filed 02/27/20 Page 1 of 5 PageID 2762




                               UNITED STATES DISTRICT
                              COURT MIDDLE DISTRICT OF
                               FLORIDA TAMPA DIVISION

  ALINA VAZQUEZ,
  individually and on behalf
  of all others similarly
  situated,

         Plaintiff,

  v.                                                Case No.: 8:17-cv-00116-MSS-MAP

  MARRIOTT INTERNATIONAL, INC.,

         Defendant.
                                            /
                       ORDER GRANTING FINAL APPROVAL TO
                           CLASS ACTION SETTLEMENT

        THIS CAUSE comes before the Court upon consideration of the Parties’ Joint

 Motion for Final Approval of Class Settlement, (Dkt. 125), and Plaintiff’s Unopposed

 Motion for Award of Attorneys’ Fees, Costs, and a Service Award. (Dkt. 126) Upon

 consideration of all relevant filings, case law, and being otherwise fully advised, the Court

 GRANTS the Parties’ Joint Motion for Final Approval of Class Settlement and GRANTS

 Plaintiff’s Unopposed Motion for Award of Attorneys’ Fees, Costs, and a Service Award,

 subject to the change in the service award for the named Plaintiff as stipulated at the final

 approval hearing.

        On November 21, 2019, this Court granted preliminary approval to the proposed

 class action settlement set forth in the Parties’ Joint Motion for Preliminary Approval of

 Class Settlement Agreement, (Dkt. 124), which included a copy of the Parties Settlement

 Agreement. (Dkt. 123-2) The Court provisionally certified the case for settlement
Case 8:17-cv-00116-MSS-SPF Document 127 Filed 02/27/20 Page 2 of 5 PageID 2763




 purposes, approved the procedure for giving Class Notice to the Settlement Class

 Members, and set a final approval hearing to take place on February 25, 2020.

       On February 25, 2020, the Court held a duly noticed final approval hearing to

 consider: (1) whether the terms and conditions of the Settlement Agreement are fair,

 reasonable and adequate; (2) whether a judgment should be entered dismissing the

 Named Plaintiff’s Complaint on the merits and with prejudice and against all persons or

 entities who are Settlement Class Members; (3) whether and in what amount to award

 counsel for the Settlement Class attorneys’ fees and costs; and (4) whether and in what

 amount to award a Service Award to the Named Plaintiff. (See Dkt. 124)

       The Court finds that the notice to the Settlement Class substantially in the form

 approved by the Court in its Preliminary Approval Order was given in the manner ordered

 by the Court, constitutes the best practicable notice, and was fair, reasonable, and

 adequate. As such,

       NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

    1. The Parties’ Joint Motion for Final Approval of Class Settlement, (Dkt. 125), is

       GRANTED.

    2. Plaintiff’s Unopposed Motion for Award of Attorneys’ Fees, Costs, and a Service

       Award, (Dkt. 126), is GRANTED. Pursuant to Fed. R. Civ. P. 23(h):

           a. Plaintiff’s counsel is awarded $83,325.00 in attorneys’ fees, which consists

              of one-third of the gross settlement fund payable pursuant to the terms of

              the Settlement Agreement, and $20,699.94 in litigation costs, which

              includes payments to the Settlement Administrator totaling $10,539.76.

           b. The named Plaintiff, Alina Vazquez, is awarded an incentive award of
Case 8:17-cv-00116-MSS-SPF Document 127 Filed 02/27/20 Page 3 of 5 PageID 2764




             $10,000.00.

    3. The Court approves the distribution of the Settlement Fund, as described in the

       Settlement Agreement, as fair, reasonable, and adequate, and the Settlement

       Administrator is authorized to distribute the Settlement Fund in accordance with

       the terms of the Settlement Agreement.

    4. Pursuant to the terms of the Settlement Agreement, the Net Settlement Proceeds,

       i.e., the amount remaining in the Settlement Account after deduction of any and

       all amounts approved by the Court for Plaintiff’s attorneys’ fees and costs,

       expenses of settlement administration, and any class representative service

       award, shall be distributed to Settlement Class Members on a pro rata basis in

       the form of individual settlement checks. Each Settlement Class Member will

       receive an equal pro rata portion of the Net Settlement Proceeds

    5. Any funds remaining in the Settlement Fund after the payments to Settlement

       Class Members, service award to the Named Plaintiff, attorneys’ fees, costs, and

       litigation expenses (including settlement administration costs shall thereafter be

       paid as a donation within seven (7) days to the cy pres recipient:

                                  Bay Area Legal Services Inc.
                                  1302 N. 19th Street, Suite 400
                                  Tampa, Florida 33605-5230

    6. The Settlement Agreement is finally approved in all respects as fair, reasonable

       and adequate pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the

       Settlement Agreement, including all Exhibits thereto, have been entered into in

       good faith and are hereby fully and finally approved as fair, reasonable, and

       adequate as to, and in the best interests of, each of the Parties and the Settlement

       Class Members.
Case 8:17-cv-00116-MSS-SPF Document 127 Filed 02/27/20 Page 4 of 5 PageID 2765




    7. The Parties are hereby directed to implement and consummate the Settlement

       Agreement according to its terms and provisions.

    8. The Court has subject matter jurisdiction to approve the Settlement Agreement,

       including all Exhibits thereto, and to enter this Final Order and Judgment, and finds

       the Named Plaintiff has Article III standing. Without affecting the finality of this Final

       Order and Judgment in any way, this Court hereby retains jurisdiction as to all

       matters relating to administration, consummation, enforcement, and interpretation

       of the Settlement Agreement and of this Final Order and Judgment, and for any

       other necessary purpose.

    9. The Settlement Agreement was negotiated at arm’s length by experienced counsel

       who were fully informed of the facts and circumstances of this litigation (the

       “Action”) and of the strengths and weaknesses of their respective positions. The

       Settlement Agreement was reached after significant litigation, including contested

       class certification, an appeal of the Court’s certification of the class, numerous

       depositions, and dispositive motion briefing. Thus, counsel for the Parties were

       therefore well positioned to evaluate the benefits of the Settlement Agreement,

       taking into account the expense, risk, and uncertainty of protracted litigation.

    10. The terms of the Settlement Agreement and of this Final Order and Judgment,

       including all Exhibits thereto, shall be forever binding on, and shall have res

       judicata and preclusive effect in, all pending and future lawsuits maintained by

       the Plaintiff and all other Settlement Class Members, as well as their heirs,

       executors and administrators, successors, and assigns.

    11. Without further order of the Court, the Settling Parties may agree to reasonably
Case 8:17-cv-00116-MSS-SPF Document 127 Filed 02/27/20 Page 5 of 5 PageID 2766




       necessary extensions of time to carry out any of the provisions of the Settlement

       Agreement.

    12. This Action, including all individual claims and class claims presented herein, is

       hereby dismissed on the merits and with prejudice against Plaintiff and all other

       Settlement Class Members, without fees or costs to any party except as otherwise

       provided herein.

    13. The Court maintains jurisdiction over this case to enforce the terms and conditions

       of the Settlement Agreement if needed.

    14. This case is ADMINSTRATIVELY CLOSED pending receipt of a final stipulation

       of dismissal. The Parties have one hundred and fifty (150) calendar days from the

       date of this Order to file a stipulation of dismissal or, if appropriate, a motion to

       reopen the case. After the 150-day period, the dismissal shall be with prejudice

       without any further notice to the Parties.

    15. The Clerk is DIRECTED to terminate any pending motions in this case.

    16. The Clerk is further DIRECTED to send a copy of this Order to the cy pres

       recipient:

                                   Bay Area Legal Services Inc.
                                   1302 N. 19th Street, Suite 400
                                   Tampa, Florida 33605-5230

         DONE AND ORDERED in Tampa, Florida this 27th day of February, 2020.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Person
 Bay Area Legal Services Inc.
